DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0188813 to Marcouiller et al.
In regards to claim 41, Marcouiller teaches a dust cap (20) for a fiber optic connector and cable assembly (Figures 1-8), the dust cap comprising a cap body (body surrounding cavity 36, up to shoulder 62 and stop surface 60) extending from an open rear end (22) of the cap body to a closed front end (32) of the cap body, the cap body extending from a top of the cap body to a bottom of the cap body and from a left side of the cap body to a right side of the cap body, the cap body being adapted to cover a connectorized end (102) of the fiber optic connector (100) and cable assembly when the connectorized end is inserted through an opening of an interior of the cap body, the opening being positioned at the open rear end of the cap body corresponding to a sealing face (beyond shoulder 62 and stop surface 60) of the cap body, the cap body further including an opposing pair of sidewalls (29), including a side wall at the left side of the cap body and a side wall at the right side of the cap body, the cap body further including a top wall (30) at the top of the cap body and a bottom wall at the bottom of the cap body and a latch (40) extending rearwardly from a rear end of a first of the side walls and extending rearwardly beyond the sealing face, the latch including a latch tab (41) positioned rearward of the sealing face, wherein a second of the side walls is at the sealing face with the top wall and with the bottom wall.  But Marcouiller fails to expressly teach the a second of the side walls is continuous at the sealing face with the top wall and with the bottom wall.  However, forming a continuous unitary component is advantageous to reduce components and easy in manufacturing.  Furthermore, although Marcouiller does not expressly teach a continuous second sidewall with the top and bottom sidewall, Figures 5 and 6 show a single unitary component.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a second of the side walls is continuous at the sealing face with the top wall and with the bottom wall.
In regards to claim 42, Marcouiller teaches an inner surface of the second of the side walls projects into an interior of the cap body.
	In regards to claim 43, Marcouiller teaches an inner surface of the first of the side walls projects into the interior of the cap body and towards the inner surface of the second of the side walls. (Figure 4)
	In regards to clam 44, Marcouiller teaches the first of the side walls is continuous at the sealing face with the top wall and with the bottom wall.
	In regard to claims 45 and 46, Marcouiller teaches the dust cap is installed on the fiber optic connector.  Although Marcouiller does not expressly teach the dust cap configured to connect to an MPO connector, Marcouiller does teach the dust cap to be connected to standard connectors, such as MTP and SC connectors.  Since MPO, MTP and SC connectors are all standard type of connectors, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the dust cap to be also capable of being connected to a standard MPO connector.
	In regards to claim 47, Marcouiller teaches the sealing face is adapted to seal with a connectorized end of the fiber optic connector and cable assembly when the sealing face of the cap body abuts a sealing face of the connectorized end.
Allowable Subject Matter
Claims 21-23, 25-26, 29, 32-36, and 39-40 are allowed.  The prior art of record fails to disclose or reasonably suggest a dust cap for a fiber optic connector and cable assembly, the dust cap comprising a cap body adapted to cover a connectorized end of the fiber optic connector and cable assembly when the connectorized end is inserted through an opening of an interior of the cap body, the cap body further including an opposing pair of resilient walls, the opening being positioned at a sealing face of the cap body and a pair of opposing latches each including a portion connected to one of the resilient walls, wherein each portion includes a C-structure defined by exterior surfaces of the cap body, each C-structure including a channel in addition to the accompanying features of the independent claims.
The C-structure defined by the exterior surfaces of the cap body provides an advantageous construction of opposing dust cap walls and their corresponding latches. Each wall-latch construction forms an exterior C-shaped structure that can provide the technical advantage of imparting stiffness to the latches of an otherwise flexibly-walled dust cap. That the latches are joined to the corresponding resilient walls to aid in the strength of the latches, which are less prone to break off, and can facilitate manufacture of the part.
A close prior art, Marcouiller fails to teach the C-structure on the exterior of the dust cap body.  The C-structure of Marcouiller in the latching assembly portion is within the interior cavity of the dust cap.
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874